The provisions in the Code, § 6110 (Grand United Order, etc., v. Workman [Ala. Sup.] 117 So. 6591), or those of section 6095, do not relieve the appellants of the required duty of assigning errors according to the prevailing rules of law in this jurisdiction. Williams v. State, 215 Ala. 586, 112 So. 193; Stokes v. Stokes, 212 Ala. 190, 101 So. 885.
"An assignment of errors in the transcript on appeal is not dispensed with by the rule in respect of abstracts." Cottingham v. Armour Packing Co., 109 Ala. 421, 19 So. 842. The provisions for assignment of errors, Supreme Court Rules 1-4, vol. 4, Code, pp. 880, 881, or constructions thereof, Hall v. Pearce,209 Ala. 397, 96 So. 608; Merchants' Bank of Mobile v. Zadek,207 Ala. 84, 91 So. 815; Tuskaloosa Cotton-Seed Oil Co. v. Perry, 85 Ala. 158, 4 So. 635; Haney v. Conoly, 57 Ala. 179; Erwin v. Reese, 54 Ala. 589, or those for cross-assignment of errors or constructions thereof, section 6091, Code; Hames v. Irwin, 214 Ala. 422, 108 So. 253; P. B. Yates Mach. Co. v. Taylor, 215 Ala. 311, 110 So. 396, do not warrant our ignoring the rule or statute.
There being no assignment of errors indorsed on the record, the judgment is affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and BROWN, JJ., concur.
1 Ante, p. 37.
                             On Rehearing.